Case: 09-20758 Document: 00511381997 Page: 1 Date Filed: 02/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 15, 2011
                                     No. 09-20758
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LEVI ESSAU CARDENAS-PENA, also known as Levi Cardenas Pena, also
known as Levi Cardenas, also known as Levi Essau Cardenas Pena, also known
as Levi Saul Cardenas, also known as Levi S. Cardenas, also known as Levi
Cardenas-Pena,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CR-196-1


Before HIGGINBOTHAM, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Levi Essau Cardenas-Pena has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Cardenas-Pena has not filed a response but
suggested in his notice of appeal that he wished to raise a claim of ineffective
assistance of counsel.          The record is insufficiently developed to allow

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-20758 Document: 00511381997 Page: 2 Date Filed: 02/15/2011

                                 No. 09-20758

consideration at this time of Cardenas-Pena’s claim of ineffective assistance of
counsel; such claims generally “cannot be resolved on direct appeal when [they
have] not been raised before the district court since no opportunity existed to
develop the record on the merits of the allegations.” United States v. Cantwell,
470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and citation
omitted). Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                       2